i          i      i                                                                            i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00106-CV

                                          IN RE Steven T. LONG

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 12, 2010, relator filed a petition for writ of mandamus, challenging the trial

court’s jurisdiction. However, to be entitled to mandamus relief, a relator must show the trial court

clearly abused its discretion and the relator has no adequate remedy at law. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).

The court has considered relator’s petition and is of the opinion that relator is not entitled to the relief

sought because he has an adequate remedy by appeal. See In re Entergy Corp., 142 S.W.3d 316, 320

(Tex. 2004) (orig. proceeding) (holding that subject to certain exceptions, generally mandamus does


           1
          … This proceeding arises out of Cause No. 354767, styled Keller Williams-Excel Group, Agent for David Leo
Jones v. Steven Thomas Long et al., in the County Court at Law No. 2, Bexar County, Texas, the Honorable H. Paul
Canales presiding. However, the challenged order was signed by the Honorable Irene Rios, presiding judge of the
County Court at Law No. 10, Bexar County, Texas.
                                                                                        04-10-00106-CV



not lie to correct an incidental trial court ruling, such as a plea to the jurisdiction, when there is a

remedy by appeal); Bell Helicopter Textron, Inc. v. Walker, 787 S.W.2d 954, 955 (Tex. 1990)

(holding that generally a trial court’s ruling on a plea to the jurisdiction is not subject to review by

mandamus because an adequate remedy by appeal often exists). Accordingly, relator’s petition for

writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM




                                                  -2-